August 12, 2014, or was mistakenly filed in this court rather than the
                      district court such that the notice would be considered filed in the district
                      court on the date that it was received in this court as provided in NRAP
                      4(e); rather, a courtesy copy of the August 12, 2014, notice of appeal was
                      sent to this court. Because the notice of appeal was not timely filed, we
                      lack jurisdiction and we
                                  ORDER this appeal DISMISSED.



                                                            ‘.ea              J.
                                                 Hardesty

                                74207%
                                                       J.                                        J.
                      Douglas




                      cc:   Hon. Jerome T. Tao, District Judge
                            Law Office of Lisa Rasmussen
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk
                            Walter Kaneeki Clark




SUPREME COURT
        OF
     NEVADA
                                                            2
(0) 1947A 44711D14)